DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 has been cancelled.  Claims 1 and 3-18 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The two information disclosure statement (IDS) submitted on February 3, 2022 have been considered by the examiner.
Allowable Subject Matter
Claims 1 and 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate or render obvious a power transmission path switching device having a cam device having a driven cam that is supported so that relative rotation with respect to the drive cam and displacement in the axial direction are possible, and is configured to displace in the axial direction according to rotation of the drive cam; and a friction engagement device having at least one friction plate and at least one separation plate; a rotation transmission state switching device having at least one mode of a free mode allowed regardless of a direction of relative rotation between the first member and the second member, and a lock mode in which rotation of the first member with respect to the second member is prevented regardless of a direction of relative rotation between the first member and the second member, and a one-way clutch mode, on the basis of rotation or displacement in the axial direction of the mode selecting part, and in a state 
that the rotation transmission state switching device is put into the one- way clutch 
mode, the friction engagement device is switched from the disconnected state to the 
connected state and the remaining structure of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Publication No. 2007/0227835 to Elliott teaches a cam and a switching device, but lacks a teaching that the lock and freewheel is allowed regardless of the direction of rotation.
German Patent No. DE102019104126 to Hrusch et al. teaches a freewheel.
Chinese Patent No. CN108374846 to Gruber et al. teaches a cam mechanism with a friction clutch, but lacks a teaching of a switching device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448. The examiner can normally be reached 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN HOLMES/Primary Examiner, Art Unit 3655